Name: 97/578/EC: Commission Decision of 23 July 1997 calling on the Kingdom of the Netherlands to withdraw certain provisions on labelling from its draft regulations on spreadable fats (Only the Dutch text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  marketing;  foodstuff;  Europe;  consumption;  European Union law
 Date Published: 1997-08-28

 Avis juridique important|31997D057897/578/EC: Commission Decision of 23 July 1997 calling on the Kingdom of the Netherlands to withdraw certain provisions on labelling from its draft regulations on spreadable fats (Only the Dutch text is authentic) (Text with EEA relevance) Official Journal L 237 , 28/08/1997 P. 0017 - 0017COMMISSION DECISION of 23 July 1997 calling on the Kingdom of the Netherlands to withdraw certain provisions on labelling from its draft regulations on spreadable fats (Only the Dutch text is authentic) (Text with EEA relevance) (97/578/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (1), as last amended by Directive 97/4/EC of the European Parliament and of the Council (2), and in particular Articles 16 and 17 thereof,Whereas, in accordance with the procedure provided for by Article 16 (2) of Directive 79/112/EEC, the Netherlands authorities have notified the Commission that they intend to adopt a draft order on spreadable fats;Whereas Article 3 (1) of this draft lays down the minimum and maximum contents of vitamins A and D to be added and paragraph 2 of the same Article stipulates that if the spreadable fats do not contain the nutrients referred to in paragraph 1 or contain a different quantity thereof this must be indicated on the label;Whereas the draft was discussed with the other Member States at the meeting of the Standing Committee on Foodstuffs on 27 February 1997;Whereas imposition of further details on the label, going beyond those already provided for in Directive 79/112/EEC, is not necessary in order to keep the consumer informed of the exact composition of the products concerned;Whereas this conclusion has led the Commission to issue a negative opinion, as provided for by the second subparagraph of Article 16 (2) of Directive 79/112/EEC;Whereas unilateral imposition of such an obligation by the Netherlands authorities would create new barriers to the free movement of foodstuffs;Whereas the Netherlands authorities must therefore be asked to withdraw this provision on labelling from the draft order on spreadable fats;Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Committee on Foodstuffs,HAS ADOPTED THIS DECISION:Article 1 The Kingdom of the Netherlands is called on to withdraw from its draft order on spreadable fats the provisions of Article 3 (2) requiring specific indication on the labelling for products containing no vitamin A and D or containing a quantity different from the quantity specified in Article 3 (1).Article 2 This Decision is addressed to the Kingdom of the Netherlands.Done at Brussels, 23 July 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 33, 8. 2. 1979, p. 1.(2) OJ No L 43, 14. 2. 1997, p. 21.